Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 1 of 8 PageID: 23




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
___________________________________
GILBERT NICKENS, Jr.,                :
                                     :
             Plaintiff,              :    Case No. 3:20-cv-14489 (BRM) (DEA)
                                     :
      v.                             :
                                     :
MERCER COUNTY CORRECTIONAL           :    MEMORANDUM & ORDER
CENTER, et al.,                      :
                                     :
             Defendants.             :
____________________________________:

           THIS MATTER is opened to this Court on pro se Plaintiff Gilbert Nickens, Jr.’s

(“Plaintiff” or “Nickens”) civil rights complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is a

pretrial detainee currently housed at the Mercer County Correctional Center (“MCCC”) in

Labertville, New Jersey. Previously, this Court granted Plaintiff’s application to proceed in forma

pauperis. (See ECF 2.) This Court must screen the allegations of the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B) and 1915A to determine whether they are frivolous or malicious, fail to

state a claim upon which relief may be granted, or whether the allegations seek monetary relief

from a defendant who is immune from suit. For the following reasons, the complaint shall proceed

in part.

           Plaintiff names the following Defendants in his complaint: (1) MCCC; (2) Warden Charles

Ellis; (3) Brian M. Hughes; (4) CFH Health Services, Inc.; (5) Governor Phil Murphy; and (6)

New Jersey Attorney General Gurbir Grewal. Plaintiff’s allegations center around the conditions

of his confinement at MCCC. Most notably, Plaintiff complains about the lack of safety measures

in place at MCCC to protect him from COVID-19 infection. He specifically mentions the lack of

social distancing, lack of masks, lack of running showers for months and lack of water fountains
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 2 of 8 PageID: 24




on his unit. Plaintiff alleges he filed administrative grievances but never received responses. This

also includes directly writing Defendant Hughes about the conditions at MCCC.

        District courts are directed to sua sponte dismiss any claim that is frivolous, is malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B) & 1915A(b). The legal standards

for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) &

1915A(b) are the same as that for dismissing a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). See Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Courteau v. United States, 287 F. App’x 159, 162

(3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). The applicable standard is set forth in Ashcroft

v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as

explicated by the United States Court of Appeals for the Third Circuit. To survive the court's

screening for failure to state a claim, the complaint must allege ‘sufficient factual matter’ to show

the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(citation omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal,

556 U.S. at 678). “[A] pleading that offers ‘labels or conclusions' or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

555).

        Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to




                                                  2
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 3 of 8 PageID: 25




support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer’s judicial capacity, injunctive relief
               shall not be granted unless a declaratory decree was violated or
               declaratory relief was unavailable.

       Therefore, to state a claim for relief under § 1983, a plaintiff must allege first, the violation

of a right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

       As a pretrial detainee, Plaintiff’s condition of confinement claims are analyzed under the

Fourteenth Amendment as opposed to the Eighth Amendment. See Hubbard v. Taylor, 538 F.3d

229, 231 (3d Cir. 2008) (explaining that Fourteenth Amendment applies to pretrial detainees’

conditions of confinement claim). “The Constitution mandates that prison officials satisfy inmates’

‘basic human needs—e.g., food, clothing, shelter, medical care, and reasonable safety.’” Duran v.

Merline, 923 F. Supp. 2d 702, 719 (D.N.J. 2013) (quoting Helling v. McKinney, 509 U.S. 25, 32

(1993)) (remaining citation omitted). A plaintiff must allege that the defendant knew of and




                                                  3
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 4 of 8 PageID: 26




disregarded an excessive risk to plaintiff’s health. See Wilson v. Burks, 423 F. App’x 169, 173 (3d

Cir. 2011) (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       Given the early nature of these proceedings, and out of the abundance of caution given the

COVID-19 pandemic, Plaintiff’s claims shall proceed past screening against Defendants Ellis,

Hughes and CFH Health Services, Inc. With respect to supervisors, the United States Court of

Appeals for the Third Circuit has

               recognized that “there are two theories of supervisory liability, one
               under which supervisors can be liable if they established and
               maintained a policy, practice or custom which directly caused the
               constitutional harm, and another under which they can be liable if
               they participated in violating plaintiff’s rights, directed others to
               violate them, or, as the persons in charge, had knowledge of and
               acquiesced in their subordinates’ violations.” Santiago v.
               Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010) (quotation
               and alteration marks omitted).

Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016); see also A.M. ex rel. J.M.K. v. Luzerne

Cnty. Juvenile Detention Ctr., 372 F.3d 572, 586 (3d Cir. 2004). More specifically,

               t[o] establish supervisory liability, a plaintiff must show: “(1) the
               existence of a policy or practice that created an unreasonable risk of
               an Eighth Amendment violation; (2) the supervisor’s awareness of
               the creation of the risk; (3) the supervisor’s indifference to the risk;
               and (4) that the plaintiff’s injury resulted from this policy or
               practice.” Thorpe v. Little, 804 F. Supp. 2d 174, 184 (D. Del. 2011),
               citing Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989). Put
               another way, supervisory liability “may attach if the supervisor
               implemented deficient policies and was deliberately indifferent to
               the resulting risk or if the supervisor’s actions and inactions were
               ‘the moving force’ behind the harm suffered by the plaintiff.”
               Jackson v. Taylor, 2006 WL 2347429, at *2 (D. Del. 2006).

               A defendant could be held liable for personal involvement, but for
               there to be personal involvement, “[a]llegations of participation or
               actual knowledge and acquiescence...must be made with appropriate
               particularity.” Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.
               1988).




                                                  4
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 5 of 8 PageID: 27




               As a general rule, government officials may not be held liable for
               the unconstitutional conduct of their subordinates under a theory of
               respondeat superior. See Iqbal, 129 S. Ct. at 1948; Monell v. New
               York City Dept. Of Social Servs., 436 U.S. 658, 691, 98 S. Ct. 2018,
               56 L. Ed. 2d 611 (1978). In Iqbal, the Supreme Court held that
               “[b]ecause vicarious or supervisor liability is inapplicable to . . .
               § 1983 suits, a plaintiff must plead that each Government-official
               defendant, through the official’s own individual actions, has
               violated the Constitution.” Iqbal, 129 S. Ct. at 1948. Thus, each
               government official is liable only for his or her own conduct. The
               Court rejected the contention that supervisor liability can be
               imposed where the official had only “knowledge” or “acquiesced”
               in their subordinates conduct. See id, 129 S. Ct. at 1949.

Szemple, 2016 WL 1228842, at *5.

       Plaintiff’s allegations against all three of these defendants will be permitted under both

supervisory theories. First, construed liberally, Plaintiff’s allegations regarding the conditions at

MCCC could possibly be considered a policy or custom. Second, it appears Plaintiff’s allegations

regarding the conditions at MCCC as stated in his complaint are ongoing. Numerous courts have

explained that a plaintiff states a claim by alleging that a supervisory defendant reviewed a

grievance where the plaintiff alleges an ongoing violation as she “‘is personally involved in that

violation because [s]he is confronted with a situation [s]he can remedy directly.’” Carter v. Smith,

No. 08–279, 2009 WL 3088428, at *6 (E.D. Pa. Sept. 23, 2009) (quoting Harnett v. Barr, 538 F.

Supp. 2d 511, 524–25 (N.D.N.Y. 2008)); see also Zappulla v. Fischer, No. 11–6733, 2013 WL

1387033, at *10 (S.D.N.Y. Apr. 5, 2013) (“[T]he Complaint further alleges that Defendant Lee,

after being informed of that ongoing violation through the grievance process, failed to remedy that

wrong. Those allegations . . . are adequate to state a claim against Lee.”) (citations omitted);

Whitehead v. Rozum, No. 11–102, 2012 WL 4378193, at *2 (W.D. Pa. Aug. 7, 2012) (“In the

prison setting, where a grievance alleges an ongoing constitutional violation, a supervisory

defendant who reviews it is personally involved in that violation because he is confronted with a



                                                 5
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 6 of 8 PageID: 28




situation he can remedy directly.”) (citations omitted), report and recommendation adopted by,

2012 WL 4370929 (W.D. Pa. Sept. 24, 2012); Williams v. Johnson, No. 10–1290, 2011 WL

1396967, at *5 (E.D. Va. Apr. 11, 2011) (“In support of his argument, Williams states that Johnson

was made aware of these violations through appeals to denials of grievances that Williams filed.

To the extent that the [allegations] relate to ongoing constitutional violations that defendant

Johnson was made aware of, Williams has plausibly stated a claim for which Johnson made be

liable.”); Binsack v. Lackawanna Cnty. Prison, No. 10–535, 2010 WL 4973309, at *3 (M.D. Pa.

Oct. 14, 2010) (“A prisoner's grievance or complaint regarding ongoing abuse may be sufficient

to put a prison official on notice of such abuse by other prison staff and therefore may show actual

knowledge of an alleged constitutional violation and acquiescence in the events forming the basis

of a prisoner's claims”) (citing Atkinson v. Taylor, 316 F.3d 257, 270–71 (3d Cir. 2003)), report

and recommendation adopted by, 2010 WL 4956329 (M.D. Pa. Dec. 1, 2010). Plaintiff specifically

notes in his complaint that he filed administrative grievances with respect to the conditions at

MCCC. Accordingly, the complaint shall proceed against Ellis, Hughes and CFH Health Services,

Inc. on these two supervisory theories.

        Nevertheless, the complaint shall not proceed against the remaining three defendants; (1)

MCCC; (2) Governor Phil Murphy; or (3) New Jersey Attorney General Gurbir Grewal. With

respect to MCCC, a jail is not a “person” subject to suit under § 1983. See Parrish v. Ocean Cnty.

Jail, No. 13–2020, 2013 WL 5554687, at *2 (D.N.J. Sept. 20, 2013) (finding that Ocean County

Jail is not a person subject to suit under 42 U.S.C. § 1983) (citations omitted); Ross v. Burlington

Cnty. Jail, No. 12–338, 2013 WL 3514191, at *2 (D.N.J. July 11, 2013) (dismissing claims against

jail with prejudice as it is not a person subject to § 1983 liability) (citations omitted); Ruiz v. Stills,

No. 09–4259, 2012 WL 762166, at *4 (D.N.J. Mar.7, 2012) (dismissing Cumberland County Jail



                                                    6
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 7 of 8 PageID: 29




from lawsuit because it is not a person subject to § 1983 liability) (citations omitted). Therefore,

Plaintiff’s claims against MCCC are dismissed with prejudice for failure to state a claim upon

which relief may be granted.

        Plaintiff’s claims against Murphy and Grewal also fail to state a claim. Plaintiff’s

allegations against the Governor do not allege he maintained a policy or practice with respect to

the conditions of MCCC, nor does Plaintiff allege his involvement in reviewing administrative

grievances with respect to any possible ongoing violation at MCCC. With respect to Grewal,

Plaintiff alleges prosecutors “downplayed” COVID-19 at his bail hearing and violated his rights

by not releasing him. Here too though, Plaintiff fails to allege any “personal involvement” of

Grewal in the conditions at MCCC, or whether he was involved in establishing the policy/custom

of the conditions at MCCC.1 Therefore, Plaintiff’s claims against these two defendants are

dismissed without prejudice for failure to state a claim upon which relief may be granted.

        Accordingly,

        IT IS on this 27th day of October 2020,

        ORDERED that the Clerk shall file the complaint; and it is further

        ORDERED Plaintiff’s complaint against MCCC is dismissed with prejudice for failure to

state a claim upon which relief may be granted; MCCC is terminated as a Defendant in this action;

and it is further




1
  The complaint does allege Plaintiff wrote to Grewal. However, the complaint is not clear
regarding whether the letter involved complaining about MCCC’s conditions. Instead, it appears
to relate to Plaintiff’s complaint about what transpired at his bail hearing. As such, the claim
against Grewal regarding MCCC’s conditions lacks “facial plausibility” as alleged in the
complaint.

                                                  7
Case 3:20-cv-14489-BRM-DEA Document 3 Filed 10/27/20 Page 8 of 8 PageID: 30




        ORDERED Plaintiff’s complaint against Defendants Phil Murphy and Gurbir Grewal is

dismissed without prejudice for failure to state a claim upon which relief may be granted; Murphy

and Grewal are terminated as Defendants in this action; and it is further

        ORDERED the complaint shall proceed against Defendants Charles Ellis, Brian M.

Hughes and CFH Health Services, Inc.; and it is further

        ORDERED the Clerk shall provide to Plaintiff a transmittal letter explaining the procedure

for completing a United States Marshal (“Marshal”) 285 Forms (“USM-285 Form”) as to

Defendants Ellis, Hughes and CFH Health Services, Inc.; and it is further

        ORDERED once the Marshal receives the USM-285 Forms from Plaintiff and so alerts

the Clerk, the Clerk shall issue summons in connection with each USM-285 Forms that have been

submitted by Plaintiff; and the Marshal shall serve summons the complaint, this memorandum and

order on the address specified on each USM-285 Form, with all costs of service advanced by the

United States 2; and it is further

        ORDERED the remaining Defendants shall file and serve a responsive pleading within

the time specified by Federal Rule of Civil Procedure 12.



                                                             /s/Brian R. Martinotti
                                                             BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE




2
 Alternatively, the United States Marshal may notify defendants that an action has been
commenced and request that the defendant waive personal service of a summons in accordance
with Federal Rule of Civil Procedure 4(d).


                                                 8
